Citation Nr: 1045425	
Decision Date: 12/06/10    Archive Date: 12/14/10

DOCKET NO.  08-29 112	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Newark, New 
Jersey


THE ISSUE

Entitlement to an initial rating higher than 50 percent disabling 
for post-traumatic stress disorder (PTSD).


REPRESENTATION

Appellant represented by:	National Association of County 
Veterans Service Officers


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Associate Counsel
INTRODUCTION

The Veteran served on active duty from May 1969 to March 1971.

This matter comes before the Board of Veterans' Appeals (Board) 
from a January 2007 rating decision of a Department of Veterans 
Affairs (VA) Regional Office (RO) in Newark, New Jersey, which 
granted service connection for PTSD and assigned a 50 percent 
rating.

In September 2010, the Veteran was afforded a Travel Board 
hearing before the undersigned.  A copy of the hearing transcript 
has been associated with the claims folder. 



FINDING OF FACT

1.  The Veteran's PTSD is productive of no more than occupational 
and social impairment with reduced reliability and productivity 
due to such symptoms as: flattened affect, panic attacks more 
than once per week, difficulty in understanding complex commands, 
impairment of short- and long-term memory, impaired judgment, 
impaired abstract thinking, disturbances of motivation and mood, 
and difficulty in establishing and maintaining effective work and 
social relationships.

2.  The disorder is not productive of occupational and social 
impairment, with deficiencies in most areas, such as work, 
school, family relations, judgment, thinking, or mood, due to 
such symptoms as: suicidal ideation; obsessional rituals which 
interfere with routine activities; speech intermittently 
illogical, obscure, or irrelevant; near-continuous panic or 
depression affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such as 
unprovoked irritability with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including work 
or a work-like setting); inability to establish and maintain 
effective relationships.

CONCLUSION OF LAW

The criteria for a rating in excess of 50 percent for an acquired 
psychiatric disorder have not been met.  38 U.S.C.A. § 1155 (West 
2007); 38 C.F.R. § 4.130, Diagnostic Code (DC) 9411 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duties to Notify and Assist the Appellant

Upon receipt of a complete or substantially complete application, 
VA must notify the claimant and any representative of any 
information, medical evidence, or lay evidence not previously 
provided to VA that is necessary to substantiate the claim.  This 
notice requires VA to indicate which portion of that information 
and evidence is to be provided by the claimant and which portion 
VA will attempt to obtain on the claimant's behalf.  See 38 
U.S.C.A. §§ 5103, 5103A, 5107 (West 2002 & Supp. 2007); 38 C.F.R. 
§ 3.159 (2007).  The notice must:  (1) inform the claimant about 
the information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and (3) 
inform the claimant about the information and evidence the 
claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).  

Here, the Veteran's claim for an initial increased rating for a 
psychiatric disorder arises from his disagreement with the 
initial evaluation assigned following the grants of service 
connection.  Once service connection is granted, the claim is 
substantiated.  Additional notice is not required and any defect 
in the notice is not prejudicial.  Hartman v. Nicholson, 483 F.3d 
1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 21 Vet. App. 112 
(2007).  Accordingly, the Board finds that VA satisfied its 
duties to notify the Veteran with respect to the issue on appeal.

As to VA's duty to assist, all relevant, identified, and 
available evidence has been obtained, and VA has notified the 
appellant of any evidence that could not be obtained.  The 
appellant has not referred to any additional, unobtained, 
relevant, available evidence.  VA has also obtained VA medical 
examinations with respect to the Veteran's psychiatric claim and 
the Board finds that they were adequate in that they were 
conducted by neutral, skilled providers who reviewed the record, 
interviewed the Veteran, and performed appropriate mental status 
examinations prior to providing their conclusions.  The Veteran 
has also been afforded the opportunity to testify at a Travel 
Board hearing in support of the claim.  Thus, the Board finds 
that VA has satisfied both the notice and duty to assist 
provisions of the law.

Initial Increased Rating

Disability ratings are determined by the application of the VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 
(2010).  When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  Where entitlement to compensation has already 
been established and an increase in the disability rating is at 
issue, the present level of disability is of primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).  The Board will 
also consider entitlement to staged ratings to compensate for 
times since the date of service connection when the disability 
may have been more severe than at other times during the course 
of the claim on appeal.  Fenderson v. West, 12 Vet. App. 119 
(1999). 

Where there is a question as to which of two ratings shall be 
applied, the higher rating will be assigned if the disability 
picture more nearly approximates the criteria required for that 
rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. 
§ 4.7 (2010).

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against a 
claim, in which case, the claim is denied.  Gilbert v. Derwinski, 
1 Vet. App. 49 (1990).

Under the General Rating Formula for Mental Disorders, a 50 
percent rating is assigned when there is occupational and social 
impairment with reduced reliability and productivity due to such 
symptoms as: flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of motivation 
and mood; difficulty in establishing and maintaining effective 
work and social relationships.

A 70 percent rating is assigned when the psychiatric condition 
produces occupational and social impairment, with deficiencies in 
most areas, such as work, school, family relations, judgment, 
thinking, or mood, due to such symptoms as: suicidal ideation; 
obsessional rituals which interfere with routine activities; 
speech intermittently illogical, obscure, or irrelevant; near-
continuous panic or depression affecting the ability to function 
independently, appropriately and effectively; impaired impulse 
control (such as unprovoked irritability with periods of 
violence); spatial disorientation; neglect of personal appearance 
and hygiene; difficulty in adapting to stressful circumstances 
(including work or a work-like setting); inability to establish 
and maintain effective relationships.

A 100 percent rating is assigned when there is total occupational 
or social impairment due to such symptoms as gross impairment in 
thought processes or communication; persistent delusions or 
hallucinations; grossly inappropriate behavior; persistent danger 
of hurting self or others; intermittent inability to perform 
activities of daily living (including maintenance of minimal 
personal hygiene); disorientation to time or place, memory loss 
for names of close relatives, own occupation, or own name.  38 
C.F.R. § 4.130, DC 9411 (2010). 

The psychiatric symptoms listed in the above rating criteria are 
not exclusive, but are examples of typical symptoms for the 
listed percentage ratings.  Mauerhan v. Principi, 16 Vet. App. 
436 (2002).

The Veteran's VA and private treatment records, in tandem with 
his own written statements and testimony, reflect various PTSD 
symptoms, including an exaggerated startle response, intrusive 
thoughts, flashbacks, sleep disturbance, nightmares, 
irritability, depressed mood, social isolation, anxiety, 
difficulty controlling anger, and problems with concentration.  
That clinical and lay evidence also shows that the Veteran has 
been treated for major depression and an alcohol dependence 
disorder.  The Veteran has not reported any auditory and visual 
hallucinations, or any suicidal or homicidal ideations.  The 
evidence of record further shows that, despite his psychiatric 
symptoms, the Veteran maintained steady employment for more than 
20 years at an industrial plant.  For the past six years, he has 
worked representing disability benefits claimants.  

During the pendency of this appeal, the Veteran underwent an 
initial VA psychiatric examination in December 2006 in which he 
reported a history of PTSD, which had persisted for many years 
without remission.  Specifically, he complained of intrusive 
thoughts, hyperviligance, increased arousal, social avoidance, 
irritability, anger, and concentration problems.  

In terms of his social and occupational functioning, the Veteran 
stated that he had experienced significant problems getting along 
with others at his previous employment, which had led to his 
early retirement.  He further stated that his symptoms of excess 
sensitivity, anxiety, and irritability had a negative impact on 
his current job performance.  The Veteran also indicated that, 
while he and his wife of 33 years remained married, their 
relationship had come under significant strain due to his PTSD 
symptoms.  He added that he did not socialize with anyone outside 
his home and had no close friends.

On mental status examination, the Veteran exhibited an anxious 
and depressed mood and a constricted affect.  Additionally, his 
thought contact was found to be marred by persistent flashbacks 
of his Vietnam experiences, while his short-term memory, 
concentration, and judgment were noted to be impaired due to 
anxiety and stress.  However, the Veteran's speech, thought 
processes, perceptions, and spatial orientation were deemed 
normal and he was found to have adequate insight into his 
psychiatric condition.  While the Veteran acknowledged fleeting 
thoughts of "wishing he were dead," he denied any active 
suicidal or homicidal ideation.  Nor did he display any signs of 
auditory or visual hallucinations or other psychotic tendencies.

Based on the results of the examination, the VA examiner 
diagnosed the Veteran with PTSD and assigned him a Global 
Assessment and Functioning (GAF) score of 51.

The Veteran's subsequent VA and private medical records show that 
he has received extensive outpatient treatment for his PTSD, 
depression, and related mental health problems.  His treating 
providers have indicated that his psychiatric symptoms now 
include frequent panic attacks, recurrent feelings of guilt, 
tearfulness, and extreme stress.  Additionally, those treating 
providers have indicated that the Veteran's symptoms both 
interfere with and are exacerbated by his VSO duties.  His GAF 
scores during the pendency of this appeal have ranged from a low 
of 40 to a high of 51.  In this regard, the Board observes that, 
while a private psychologist has indicated that the Veteran's 
symptoms were consistent with GAF scores of 40 to 43, his VA 
treating providers have consistently assessed him with GAF scores 
of 50 to 51.

The Veteran was afforded a follow-up VA examination in April 2010 
in which he complained of worsening PTSD and depression.  
Specifically, he reported that his psychiatric symptoms had been 
exacerbated by his recent separation from his wife and other 
domestic problems, most notably his estrangement from his 
daughter and his concerns about his elderly parents.  In this 
regard, the Veteran noted that, despite their differences, he and 
his wife shared responsibility for taking care of his parents.  
Additionally, the Veteran indicated that his current job 
responsibilities, which entailed significant contact with other 
Veterans and exposure to their disability claims, were continuing 
to cause him significant frustration, anxiety, and depression.   
However, he emphasized that he remained motivated to work because 
he "couldn't imagine being home all day with nothing to think 
about except his experiences in Vietnam."  The Veteran also 
stated that, in addition to outpatient therapy and a regimen of 
prescription medications, he relied on a daily intake of 4-5 
alcoholic drinks to cope with his psychiatric problems.

The Veteran's mental status examination revealed the same 
symptoms that had been shown on his prior VA examination.  In 
addition, he was noted to have a tearful affect, insomnia, and 
poor concentration.  However, he continued to deny active 
suicidal or homicidal ideation and did not display any signs of 
delusion or other psychotic tendencies.  Based on these clinical 
findings and a review of the claims folder, the VA examiner 
confirmed the Veteran's diagnosis of PTSD and assigned a GAF 
score of 50.

The record thereafter shows that, at his September 2010 Travel 
Board hearing, the Veteran testified that he currently sought 
treatment on a biweekly basis for his PTSD and related symptoms.  
He emphasized that he had recently cut back on his medication and 
increased his alcohol intake.  Additionally, the Veteran and his 
representative asserted that the December 2006 and April 2010 VA 
examiners had "missed some major things" with respect to his 
symptoms.  Significantly, the Veteran did not expressly contend 
that his overall psychiatric impairment had worsened since his 
most recent 2010 VA examination.

As noted above, the Veteran was assigned GAF scores of 51 and 50 
at the time of his December 2006 and April 2010 VA examinations, 
respectively, and his scores throughout the pendency of this 
appeal have ranged 40 to 51.  The GAF is a scale reflecting the 
psychological, social, and occupational functioning on a 
hypothetical continuum of mental health-illness.  Diagnostic and 
Statistical Manual of Mental Disorders (4th ed.) (DSM-IV); 
Carpenter v. Brown, 8 Vet. App. 240 (1995).  An examiner's 
classification of the level of psychiatric impairment at the 
moment of examination, by words or by a GAF score, is to be 
considered, but it is not determinative of the percentage VA 
disability rating to be assigned; the percentage evaluation is to 
be based on all the evidence that bears on occupational and 
social impairment.  38 C.F.R. § 4.126; VAOPGCPREC 10-95 (Mar. 
1995), 60 Fed. Reg. 43186 (1995).

Under DSM-IV, a GAF score of 51 generally reflect moderate 
symptoms (flat affect and circumstantial speech, occasional panic 
attacks), or moderate difficulty in social, occupational, or 
school functioning (few friends, conflicts with peers or 
coworkers).  Diagnostic and Statistical Manual of Mental 
Disorders (4th ed.) (DSM-IV).  GAF scores of 41-50 denote a 
slightly more severe disability picture, manifested by 
significant impairment in social, occupational or school 
functioning, while a score of 40 indicated some impairment in 
reality testing or communication or major impairment in several 
areas, such as work or school, family relations, judgment, 
thinking or mood.

In addressing the Veteran's somewhat low GAF score of 40, 
rendered by a private psychologist, the Board finds that score 
did not match his better vocational and social functioning during 
the relevant appeals period as evidenced by the narrative 
description of symptomatology.  In any event, the emphasis in 
psychiatric ratings is not solely on social impairment, but 
rather includes an evaluation of how the mental disorder 
interferes with the ability to work.  38 C.F.R. § 4.126 (2010).  
Here, while the Veteran has indicated that his psychiatric 
symptoms were a factor in his early retirement from his previous 
position and have continued to impact him in his current job, 
there is no evidence to suggest that his PTSD, depression, and 
related symptoms have caused him to stop working or severely 
interfered with his occupational and social functioning beyond 
that envisioned by the current 50 percent rating.

After a careful review of the evidence of record, the Board finds 
that the Veteran's psychiatric symptoms have not warranted a 
rating in excess of 50 percent at any time since the date of 
service connection.

Although the Veteran has reported a recent history of social 
withdrawal and domestic strife, culminating in his recent 
separation from his wife and estrangement from his daughter, it 
appears that he does not completely isolate himself from others.  
To the contrary, he has indicated that, despite their separation, 
he maintains contact with his wife, with whom he jointly cares 
for his aging parents.  In addition, the Veteran continues to 
work on a fulltime basis in a position that requires social 
contact.  His steady employment history and self-reported intent 
to continue working reflects that his psychiatric problems are 
not productive of severe occupational and social impairment.  

Moreover, while the Veteran has been found to display an anxious 
and depressed mood, a constricted and tearful affect, and some 
short-term memory, concentration, and judgment impairment, those 
symptoms are all consistent with a 50 percent rating.  Memory 
loss of his own name or that of relatives has not been shown.  
Additionally, the Veteran as not reported, and the evidence of 
record has not otherwise shown, that his service-connected 
psychiatric disorder is manifested by active suicidal or 
homicidal ideation; obsessional rituals; intermittently 
illogical, obscure, or irrelevant speech; spatial disorientation; 
or neglect of personal appearance and hygiene.  On the contrary, 
during his hearing the Veteran was observed to be especially well 
groomed and quite articulate.  

The Board is mindful that the Veteran has complained of frequent 
panic attacks.  However, there is no evidence to suggest that 
these have occurred on continuous or near-continuous basis.  
Moreover, while he has been diagnosed and treated for depression, 
that condition has not been shown to affect his ability to 
function independently, appropriately, and effectively.  Further, 
notwithstanding the Veteran's complaints of frequent anger and 
irritability, he has consistently denied homicidal ideation and 
has not exhibited impaired impulse control manifested by 
unprovoked irritability with periods of violence.  Nor has he 
displayed any signs of visual or auditory hallucinations or 
delusions, or other forms of psychotic behavior.

Additionally, the Board acknowledges that, at his recent Travel 
Board hearing, the Veteran complained that his December 2006 and 
April 2010 VA psychiatric examinations were inadequate.  However, 
he did not provide any reasons to support that contention.  In 
any event, there is a presumption of regularity that VA 
physicians and other government officials perform their duties 
correctly, fairly, in good faith, and in accordance with law and 
governing regulations.  Marsh v. Nicholson, 19 Vet. App. 381, 385 
(2005).  Further, the United States Court of Appeals for Veterans 
Claims (Court) has consistently held that the law presumes the 
regularity of the administrative process.  Id.; Crain v. 
Principi, 17 Vet. App. 182, 186 (2003).  Thus, the Board must 
conclude that, in the absence of any competent evidence to the 
contrary, the Veteran's prior VA psychiatric examinations were 
adequate for rating purposes.  

The Board is also cognizant that the Veteran has indicated that 
he has recently stopped taking some of his medications and begun 
drinking more heavily.  However, he has not expressly contended, 
and the evidence of record does not otherwise show, that his 
overall level of psychiatric impairment has worsened since his 
most recent April 2010 VA examination.  Accordingly, the Board 
finds that an additional VA examination is not warranted with 
respect to the Veteran's claim.

For the foregoing reasons, the Board finds that the evidence as a 
whole demonstrates occupational and social impairment with 
reduced reliability and productivity due to various symptoms, as 
required for a 50 percent rating.  However, the Veteran has not 
manifested serious occupational and social impairment during the 
relevant time period.  Nor has he demonstrated enough of the 
criteria for a higher rating to warrant an increase.  Rather, his 
overall level of psychiatric impairment has fallen at most within 
fallen within the moderate to moderately severe range, for which 
a 50 percent disability rating is warranted.

In sum, the Board concludes that the schedular criteria for an 
initial disability rating higher than 50 percent for the 
Veteran's service-connected PTSD have not been met.  Also, the 
Veteran's psychiatric symptoms do not appear to have changed 
significantly during this initial rating period so as to warrant 
a staged rating.  See Fenderson v. West, 12 Vet. App. 119, 126-
127 (1999).  As the preponderance of the evidence is therefore 
against the Veteran's claim for an initial increased rating, that 
claim must be denied. 38 U.S.C.A. § 5107(b); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

Extraschedular Consideration

The Board has also considered whether the record raises the 
matter of an extra-schedular rating under 38 C.F.R. § 
3.321(b)(1).  However, the Board finds that the regular schedular 
standards are not inadequate to rate the Veteran's psychiatric 
disorder.  The Board acknowledges the Veteran's written 
statements and hearing testimony in which he has complained that 
his psychiatric symptoms have caused him to retire early from his 
General Motors position and impaired his ability to perform his 
current duties as a VSO.  Significantly, however, VA's schedule 
for rating psychiatric disorders expressly takes into account 
occupational and impairment and there is no indication that the 
Veteran's service-connected condition has resulted in marked 
interference with employment beyond that contemplated in the 50 
percent schedular rating for the psychiatric rating.  Indeed, the 
record reflects that the Veteran continues to work fulltime and 
his psychiatric symptoms have not been shown to warrant frequent, 
or indeed, any periods of hospitalization, or to otherwise render 
impractical the application of the regular schedular standards.  
In light of the above, the Board finds that remand for referral 
for consideration of an extraschedular rating is not warranted.  
38 C.F.R. § 3.321(b)(1); Bagwell v. Brown, 9 Vet. App. 337 
(1996); Floyd v. Brown, 9 Vet. App. 88 (1996); Shipwash v. Brown, 
8 Vet. App. 218 (1995).


ORDER

An initial rating in excess of 50 percent for PTSD is denied.



____________________________________________
MICHAEL MARTIN
Acting Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


